DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 4, 5, 7, 9, and 11 recite the limitation "the sfundamental hum frequency" in lines 4, 3, 5, 5, 13, and 3 correspondingly.  There are insufficient antecedent basis for this limitation in these claims.
	Dependent claims 2-3, 6, 8, and 10 are also rejected under the same reason because of their dependency on the above defected parent claims.
Allowable Subject Matter
Claims 1-11 are allowed if 112(b) rejections set forth above addressed.
Regarding independent claim 1: the prior art fails to disclose a very specific process for adaptively removing audio hum components from an input audio signal comprising the steps of:
	filtering the input audio signal with at least one notch filter at a sfundamental hum frequency caused by an AC power line; and 
	dynamically varying the depth of the at least one notch filter in the input audio signal in response to a control signal to provide a maximum notch depth of the at least one notch filter when the input audio signal level is low and a minimum 10notch depth of the at least one notch filter when the input audio signal level is high.
	Furthermore, the above limitations in combination with the rest of the disclosed limitation cause the claim distinguished from the prior art.
Regarding independent claim 4: this claim including all claim 1 limitation, therefore the claim is allowed under the same reasons that applied to claim 1.
Regarding independent claim 5: the prior art fails to disclose a very specific process for adaptively removing audio hum components from an input audio signal comprising the steps of:
	filtering a low-band audio signal of the input audio signal with at least one notch filter at a 20fundamental hum frequency caused by an AC power line; and 
	dynamically varying the depth of the at least one notch filter in the low-band audio signal in response to a low-band control signal to provide a maximum 25notch depth of the at least one notch filter when the input audio signal level is low and a minimum notch depth of the at least one notch filter when the input audio signal level is high.

Regarding independent claim 7: this claim including all claim 5 limitation, therefore the claim is allowed under the same reasons that applied to claim 5.
Regarding independent claim 11: the prior art fails to disclose a very specific process for adaptively removing audio hum components from an input audio signal comprising the steps of:
	filtering the input audio signal with multiple independent notch filters at a fundamental hum frequency and each additional harmonic frequency caused by an AC power line, at which hum components are audible; and 
	and dynamically varying the depth of each independent notch filter in the input 20audio signal in response to a control signal corresponding to the same frequency as the notch filter to provide a maximum notch depth of each notch filter when the input audio signal level in each corresponding frequency band is low and a minimum notch depth of each notch filter when the input audio signal level is high.
	Furthermore, the above limitations in combination with the rest of the disclosed limitation cause the claim distinguished from the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Painter et al. (US 20170111737 – Cited IDS)
Julstrom (US 20160323043 – Cited IDS)
Kwak (US 20040223085 – Cited IDS)

Crooks (US 4496859)
Zhu et al. (US 20180076850)
Stroehlein (US 5706354)
Toda (JP 2013063208)	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID L TON/Primary Examiner, Art Unit 2654